The court properly exercised its discretion in denying defendant’s mistrial motion made when the People revealed, *576during trial, that a statistical sampling method had been used to test the drugs in question. The People complied with the disclosure requirements of CPL 240.20 (1) (c) by timely disclosure of the laboratory report, and there is no requirement to disclose the testing methodology employed. In any event, the report did provide some indication of the method employed. Testing of drugs by statistical sampling is not novel (see People v Argro, 37 NY2d 929; People v Barnes, 249 AD2d 227, Iv denied 92 NY2d 893; People v Thurman, 179 AD2d 382, Iv denied 79 NY2d 954), and defendant has not established that he was prejudiced in any manner. We note that defendant’s entire theory of defense rested on the claim that the drugs belonged to someone else. Concur — Williams, P.J., Tom, Rosenberger and Friedman, JJ.